


Exhibit 10.65

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT was initially made and entered into as of the 28th day of April,
2004 (the “Original Effective Date”) by and between, Assured Guaranty Corp., a
Maryland corporation (referred to as the “Company”), and Michael J. Schozer (the
“Executive”); and the provisions set forth herein constitute an amendment,
restatement and continuation of this Agreement as in effect immediately prior to
January 1, 2009 (the “Amendment Effective Date”).

 

WHEREAS, the Company desires to offer employment to the Executive under the
terms and conditions set forth below; and

 

WHEREAS, the Executive wishes to accept such employment under such terms and
conditions.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (the “Parties”) hereby agree as follows:

 

1. Employment

 

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, for the term of this Agreement as set forth in
Section 2 below, in the position and with the duties and responsibilities set
forth in Section 3 below, and upon such other terms and conditions as are
hereinafter stated.

 

2. Term

 

The term of the Agreement shall commence as of the date of the closing of the
initial public offering of Assured Guaranty Ltd. common shares registered under
the Securities Act of 1933, as

 

1

--------------------------------------------------------------------------------


 

amended (the “Commencement Date”) and shall continue through the close of
business on third anniversary of the Commencement Date, subject to the terms and
conditions of this Agreement (“Initial Term”).  This Agreement shall
automatically renew for a one-year term after the Initial Term, and each
succeeding twelve months thereafter, unless either party gives notice in writing
at least 30 days prior to the expiration of the Initial Term or succeeding one
year term of its intention not to renew the Agreement.   If non-renewal is at
the option of Executive, it shall be treated as a Voluntary Termination.  If
non-renewal is at the option of Company, it shall be treated as a Termination
Without Cause as that term is defined in Section 10(d) herein.

 

3. Positions, Duties. and Time Devoted to the Company & Its Affiliates

 

(a) During the term of the Agreement, the Executive shall be employed as the
President of the Company, with such powers and duties normally attendant to such
offices and such other duties as may be assigned to the Executive.  Executive
shall answer to and be subject to the direction of the Chief Executive Officer.

 

(b) The Executive agrees to remain in the employ of the Company during the term
of this Agreement, to devote his full business time exclusively to the business
affairs of the Company, and to perform his duties faithfully.  Subject to the
demands of his position with the Company, the Executive shall be permitted to:

 

(i) deliver lectures and fulfill speaking engagements; and

 

(ii) engage in industry, charitable and community activities; provided, however,
that any expenses, such as for travel, incurred by the Executive in connection
with such activities shall be for the personal account of the Executive and
shall not be reimbursed by the Company, unless

 

2

--------------------------------------------------------------------------------


 

based on managements’ view it is done for the overall benefit of the Company in
forwarding its image, business abilities or quality of staff.

 

4. Salary and Sign-on Bonus

 

(a) Salary—  For services rendered by the Executive to the Company during the
term of this Agreement while he is employed by the Company, the Executive shall
be paid a minimum annual base salary at a rate of $350,000.  The annual base
salary shall be paid on a bi-weekly basis by the Company.

 

(b) Sign-on Bonus— On or before January 30th, 2004, the Company shall pay to the
Executive the sum of $500,000 (less applicable withholding) in a lump sum
payment by way of sign-on bonus which shall be made only once during the term of
this Agreement. If during the first 12 months of this Agreement Executive’s
employment terminates either for Cause, as defined herein, or voluntarily by
Executive, Executive must refund a portion of the bonus by offset of last check
and direct payment of remaining balance.  The amount of bonus refund by
Executive shall be in an amount prorated to the portion of the first 12 months
of this Agreement that Executive does not serve the Company.

 

5. Annual Performance Incentive Plan

 

Subject to the terms and conditions of this Agreement, once a year during the
Initial Term, Executive shall receive an annual performance incentive bonus
award equal to no less than 100% of his annual base salary, plus up to an
additional 100% of his annual base salary (the amount of which shall be the
“Target Amount”), such amount to be determined by Company based upon Company
results and performance of Executive. After the Initial Term, annual performance

 

3

--------------------------------------------------------------------------------


 

incentive bonus awards will be in an amount determined by the Compensation
Committee of the Board of Directors and based on the performance of the Company
and the Executive.  Notwithstanding the foregoing, for as long as the Company
continues to participate in the ACE Group short-term incentive program,
Executive will be eligible to participate in such plan, pursuant to its terms,
as may be in effect from time to time .

 

6. Long-Term Incentive Awards

 

(a) Sign-on Equity Award—  When Assured Guaranty Limited (“AGL”) issues shares
of publicly traded stock, Executive will be granted an award of 120,000
restricted ordinary shares of AGL stock that will vest 25% annually over a four
year period with the first quarter vesting starting one year after the date of
the award .  When AGL issues shares of publicly traded stock, Executive will
also be granted an award of an option to purchase at the IPO price 240,000
shares of AGL stock.  These shares and options will be subject the terms and
conditions that will be set forth in the AGL Long-Term Incentive Plan
(“LTIP”).   The current projected target share value for the IPO AGL shares is
$20.   Upon vesting or exercise of stock options, the shares will be registered
in the United States with the SEC and appropriate states and will be freely
tradable.

 

(b) Annual Long-Term Incentive Awards—After AGL issues shares of publicly traded
stock, Executive will participate in the LTIP.  If AGL determines that it has
made a profit during any year of the Initial Term, the value of any LTIP award
made to Executive for that year will be no less than the amount of his annual
base salary. The initial “target award” for the Initial Term will be 40,000
restricted shares of AGL stock and 80,000 options to purchase shares of AGL
stock, but the amount of any such LTIP award beyond the amount of Executive’s
annual base salary will be will be based on the profitability of AGL and
Executive’s performance and will be

 

4

--------------------------------------------------------------------------------


 

subject to the discretion of the Compensation Committee of AGL’s Board of
Directors.   Subsequent to the Initial Term, the entire amount of any award made
to Executive under Long-Term Incentive Plan will be based on the profitability
of AGL and Executive’s performance and will be subject to the discretion of the
Compensation Committee of AGL’s Board of Directors.  All Long-Term Incentive
awards will be subject to the terms and conditions of the LTIP.

 

Moreover, for as long as the Company remains majority owned subsidiary of  ACE
Limited  and the Company continues to participate in the ACE Limited Long —Term
Incentive Plan, Executive will be eligible to participate in the ACE Limited
Long-Term Incentive Plan, pursuant to its terms, as may be in effect from time
to time .

 

(c) Retirement—If Executive retires at age 55 or older from Company and has at
least three years of service with the Company, any restricted shares of Company
ordinary stock and options to purchase shares of Company stock held by Executive
upon retirement will continue to vest in accordance with the schedules set forth
in the award grants, will be exercisable until the expiration of their original
term, and will otherwise be subject to the provisions of the applicable Company
long-term incentive plan.

 

(d) Other-  Nothing in this Agreement shall be construed to require the Company
or any other person to take steps or not take steps (including, without
limitation, the giving or withholding of consents) that would result in a Change
in Control or an initial public offering of Company’s securities.  In addition,
restricted stock grant awards and stock option agreements presented to Executive
under the LTIP shall not be inconsistent with the terms of this Agreement and to
the extent that such awards or grants include terms that are not addressed in
this Agreement the terms of said awards and grants shall apply in full force and
effect.

 

5

--------------------------------------------------------------------------------


 

7.  Employee Benefits

 

(a) During the term of his employment, the Executive shall be entitled to
participate in the Company’s retirement plan, supplemental retirement plan,
hospitalization plan, major medical plan, dental plan, group-term life insurance
plan, accidental death and dismemberment plan, and such other employee benefits
programs consistent with such benefits offered currently to senior executives of
ACE , subject to satisfaction of all eligibility requirements of general
applicability and all other terms and conditions of the plans.

 

(b) The Executive shall be entitled to four weeks of vacation in a full calendar
year.  Unused vacation days shall expire as of the last day of each one year
period and may not be accumulated, carried forward or redeemed for other
compensation.

 

(c)  Notwithstanding the foregoing, for as long as the Company continues to
participate in the existing employee benefit plans,  Executive shall continue to
be able to participate in such plans, pursuant to their terms, as may be in
effect from time to time .

 

8. Business Expense Reimbursement. Accommodation. Other Perquisites

 

(a) During the term his employment, the Executive shall be entitled to be
reimbursed by Company for all reasonable out-of-pocket travel and entertainment
expenses incurred by him in performing services under this Agreement, provided
that the Executive submits reasonable documentation with respect to such
expenses.

 

(b) During the term of his employment, Executive shall be entitled to
reimbursement for the reasonable cost of any tax preparation service and
financial planning.

 

6

--------------------------------------------------------------------------------


 

(c) The Executive shall be indemnified by the Company in accordance with its
Articles of Incorporation,

 

(d)  Executive will be eligible to participate in the Executive automobile
program.

 

(e)  This Agreement includes the Gross —Up provisions set forth in attachment A
hereto which are incorporated herein by reference.

 

(f)  Payment of reimbursement amounts (including, without limitation, payments
under paragraph (c) above (relating to indemnification) and the provision of
in-kind benefits by the Company under this Agreement that constitute Deferred
Compensation shall be subject to the following:

 

(i)  Such reimbursements shall be made promptly after the Executive submits
reasonable evidence of having incurred the amounts subject to reimbursement,
provided that the Executive is required to provide such evidence no later than
October 31 of the calendar year following the year in which such expenses are
incurred (or such earlier date that is generally applicable, or such later date,
established by the Company that is not later than the end of the calendar year
following the year in which such expenses are incurred), and shall be paid by
the Company not later than the last day of the calendar year following the year
in which such expenses are incurred.

 

(ii)  To the extent required to avoid accelerated recognition of taxable income
or imposition of additional tax under Code section 409A, the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during the Executive’s
taxable year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

7

--------------------------------------------------------------------------------


 

(iii)  To the extent that the Executive is eligible for reimbursement of tax
liability with respect to taxes paid by the Executive, such reimbursement shall
be made no later than the end of the calendar year following the calendar year
in which the taxes are remitted to the taxing authority.

 

(iv)  The Executive’s right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

9. Termination of Employment

 

(a) Termination Due to Death.

 

In the event of the Executive’s death during the term of his employment
hereunder, the estate or other legal representative of the Executive shall be
entitled to.

 

(i)          continuation of the Executive’s annual base salary provided in
Section 4 above through the last day of the month in which the Executive dies;

 

(ii)       any rights and benefits available under any employee benefits plans,
policies, and practices of the Company, determined in accordance with the
applicable terms and provisions of such plans, policies, and practices as in
effect on the date of the Executive’s death.

 

(b) Termination Due to Disability.

 

In the event the Executive’s employment by the Company is terminated because he
is adjudged by the Compensation Committee to be disabled within the meaning of
the Company’s long-term disability plan, the Executive shall be entitled to:

 

8

--------------------------------------------------------------------------------

 

 

(i) continuation of the annual base salary provided in Section 4 above through
the last day of the month in which the Executive’s employment with the Company
terminates due to disability;

 

(ii) any rights and benefits available under any employee benefits plans,
policies, and practices of the Company, determined in accordance with the
applicable terms and provisions of such plans, policies, and practices as in
effect on the date of the Executive’s termination of employment.

 

(c) Termination by the Company for Cause.

 

(i) The employment of the Executive under this Agreement may be terminated by
the Company for Cause.  For purposes of this Agreement, “Cause” shall mean;

 

(A) conviction or admission of guilt by the Executive of a felony involving
moral turpitude;

 

(B) violations of Section 10 or 11 of this Agreement; or

 

(C) the Executive, in carrying out his duties, has been guilty of (1) a willful,
serious, and continued failure to perform his duties,  (2) willful and serious
misconduct or (3) a willful and material breach of the Company Code of Conduct;
provided, however, that any act, or failure to act, by the Executive shall not
constitute Cause for purposes of this Section 9(c)(i)(c) if such act or failure
to act, was committed, or omitted, by the Executive in good faith and in a
manner he reasonably believed to be in the best interests of the Company.

 

(ii) In the event of a termination of the Executive’s employment for Cause under
Section 9(c)(i) above, the Executive shall be entitled only to:

 

9

--------------------------------------------------------------------------------


 

(a) continuation of the annual base salary provided in Section 4 above through
the date on which termination for Cause occurs; and

 

(b) any other rights and benefits, if any, available under employee benefit
plans, policies, and practices of the Company, determined in accordance with the
applicable terms and provisions of such plans, policies, and practices, as in
effect on the date of his termination of employment.

 

(d) Termination Without Cause

 

(i) Anything in this Agreement to the contrary notwithstanding, the Executive’s
employment may be Terminated Without Cause as provided in this Section 9(d). 
Termination Without Cause shall mean either (1) a termination of the Executive’s
employment by the Company, (other than a termination due to death as described
in Section 9(a) above, disability as described in Section 9(b) above, or a
Termination For Cause as described in Section 9(c) above); or (2) a termination
due to Good Reason Resignation as defined as follows:. Good Reason Resignation
shall mean termination of employment that is voluntary on the part of the
Executive but is due to:  (i) a significant reduction of the Executive’s
responsibilities, title or status resulting from a  change in such title or
status, or from the assignment to the Executive of any duties inconsistent with
his title, duties, or responsibilities; or (ii) a reduction in the Executive’s
salary, bonus potential, or a material  reduction of benefits; but only if the
conditions described in clause (i) or (ii) constitute a material negative change
to the Executive in the service relationship, as that phrase is used in Treas.
Reg. §1.409A-1(n)(2)(i).

 

(ii) In the event there is a Termination Without Cause of the Executive’s
employment, the Executive shall be entitled to:

 

10

--------------------------------------------------------------------------------


 

(A) continuation of the annual base salary provided in Section 4 above until the
date which is twenty-four months after the last day of the month in which such
termination occurs (“Payment Period”); provided, however, that payments pursuant
to this Section 9(d)(ii)(A) are subject to the provisions of Section 12 and
provided, however, that any payments made with respect to any month by the
Company under paragraphs 4, 5, 6, 7(b) herein after Executive’s termination of
employment will reduce by an equal amount any payments to be made hereunder as
salary continuation for that month;

 

(B) continuation of coverage under the employee benefit plans of the Company in
which the Executive was participating at the time of his termination of
employment for the period of salary continuation under Section 9(d)(A) above;
provided, however, that (1) except as required by applicable law, any such
continued coverage shall terminate upon the subsequent full-time employment of
the Executive, and (2) if the  company is unable to continue such coverage, then
they shall provide the Executive with economically equivalent employee benefits
to the extent such benefits are reasonably available.

 

(iii) At the discretion of the Compensation Committee, to the extent that
amounts payable under Section 9(d)(ii)(A) are not Deferred Compensation, the
present value of any amounts payable under Section 9(d)(ii)(A) to the Executive
above may be paid to the Executive in a lump sum.  The interest rate used in
determining the present value shall be the interest rate on one-year United
States Treasury Bills at the auction of such instruments nearest in time to the
date of the Executive’s termination of employment under this Section 9(d). Any
such lump sum payment by the Company to the Executive shall not affect the
obligation of the Company as

 

11

--------------------------------------------------------------------------------


 

otherwise provided in Section 9(d)(ii)(B) above to provide continuation coverage
under the employee benefit plans.

 

(iv) During the Payment Period, Executive shall make a good faith effort to seek
other employment.  If Executive attains other employment during the Payment
Period, he shall so notify Company and any compensation paid to Executive by his
new employer shall reduce, by an equivalent amount, the  payments required to be
made under Section 9(d)(ii)(A).

 

(v) The obligation of the Company to make or provide the payments and benefits
set forth in this Section 9(d) shall be strictly conditioned on the Executive
executing and returning to the Company a general release and waiver of all
claims against the Company in the form as submitted by the Company, and on such
release being returned and becoming irrevocable not later than the 15th day of
the third calendar month following the Executive’s termination of employment (or
such later time as may be permitted by the Company); provided that to the extent
benefits provided pursuant to this Section 9(d) would constitute Deferred
Compensation, such benefits shall be paid to the Executive only if the release
is returned within 60 days after the Executive’s termination of employment; and
further provided that with respect to amounts payable under
Section 9(d)(ii)(A) that are Deferred Compensation, any such payment shall be
made on the later of (I) the 15th day of the third calendar month following the
Executive’s termination of employment, and (II) the date payment of such amounts
that would otherwise have been due absent the provisions of clause (I) above;
and further provided that amounts delayed pursuant to clause (I) shall be
accumulated without interest paid on the date determined in accordance with such
clause (I).

 

12

--------------------------------------------------------------------------------


 

(vi) If there is a Termination Without Cause during the first year of the
Initial Term, the subject to the provisions of this Agreement, Executive will
receive the amounts payable under Section 9(d)(ii)(A) and (B) plus  any
remaining but unpaid salary or contract benefits due him for the first year of
the Initial Term.

 

(vii)  Any shares of restricted Company stock and options to purchase ordinary
shares of Company stock held by Executive will continue to vest in accordance
with the terms of the awards for the period of time which includes the
completion of this Contract and any subsequent Payment Period as set forth in
Section 9(d)(ii)(A).

 

(e) Voluntary Termination by the Executive

 

The Executive may voluntarily terminate his employment with the Company at any
time prior to the expiration of the term of this Agreement. Such termination
shall constitute a voluntary termination and, in such event, the Executive shall
be limited to the same rights and benefits as applicable to the termination for
Cause, as described in Section 9(c) above.

 

(f)  Change in Control

 

In the event of a Change in Control (as defined below) all stock based awards in
which the Executive is not yet vested shall become fully vested and stock
options shall be exercisable for their term.  In addition, the Executive may
resign for any reason at any time during the twelve month period following a
Change in Control (as defined below) and receive the same salary continuation,
bonus eligibility and benefits as if the Executive were Terminated Without Cause
pursuant to Section 9(d) of this Agreement.   The term Change in Control shall
be as defined in the Company’s long-term incentive plan as of the date hereof, a
copy of which is attached hereto as Exhibit A.  The following shall not
constitute a Change in Control for purposes of the equity

 

13

--------------------------------------------------------------------------------


 

awards provided for under Section 6 of this Agreement:  (i) an initial public
offering of the Company’s securities pursuant to an effectively filed
registration statement, nor (ii) the first acquisition of the voting securities
of the Company, which occurs prior to an IPO of the Company’s securities and
which, absent this provision, would constitute a Change in Control pursuant to
the Company’s Long-term incentive plan (defining a Change in Control with
respect to the acquisition of voting securities of the Company) (a “Sale”).

 

(g) Resignation Upon Termination

 

At the time of termination of employment for any reason, the Executive agrees at
the request of the Company to resign from any position he holds as a Director
(or other similar position) of the Company and any Affiliates, unless other
explicit arrangements are agreed upon between the Executive and the Company.

 

(h)  Termination of Employment

 

References in this Agreement to the Executive’s termination of employment
(including references to the Executive’s employment termination, and to the
Executive terminating employment) shall mean the Executive ceasing to be
employed by the Company and the Affiliates, subject to the following:

 

(i)  The employment relationship will be deemed to have ended at the time the
Executive and his or her employer reasonably anticipate that a level of bona
fide services the Executive would perform for the Company and the Affiliates
after such date (whether as an employee or independent contractor, but not as a
director) would permanently decrease to no more than 20% of the average level of
bona fide services performed over the immediately preceding 36 month period (or
the full period of service to the Company

 

14

--------------------------------------------------------------------------------


 

and the Affiliates if the Executive has performed services for the Company and
the Affiliates for less than 36 months).  In the absence of an expectation that
the Executive will perform at the above-described level, the date of termination
of employment will not be delayed solely by reason of the Executive continuing
to be on the Company’s and the Affiliates’ payroll after such date.

 

(ii)  The employment relationship will be treated as continuing intact while the
Executive is on a bona fide leave of absence (determined in accordance with
Treas. Reg. §1.409A-1(h)).

 

(iii)  The determination of the Executive’s termination of employment by reason
of a sale of assets, sale of stock, spin-off, or other similar transaction of
the Company or an Affiliate will be made in accordance with Treas. Reg.
§1.409A-1(h).

 

(iv)  The term “Affiliates” means all persons with whom the Company is
considered to be a single employer under section 414 (b) of the Code and all
persons with whom the Company would be considered a single employer under
section 414 (c) of the Code.

 

(i)  Deferred Compensation Restrictions

 

If the Executive is a Specified Employee at the time of termination of
employment, payments of benefits under this Agreement that constitute Deferred
Compensation may not be paid before the date that is six months after the date
of termination of employment or, if earlier, the date of death of the
Executive.  At the end of the six-month period described in the preceding
sentence, amounts that could not be paid by reason of the limitation in this
paragraph (i) shall be paid on the first day of the seventh month following the
date of termination of employment.  For

 

15

--------------------------------------------------------------------------------


 

purposes of this Agreement, the term “Specified Employee” shall be defined in
accordance with Treas. Reg. §1.409A-1(i) and such rules as may be established by
the Chief Executive Officer of the Company or his or her delegate from time to
time.  For purposes of this Agreement, the term “Deferred Compensation” means
payments or benefits that would be considered to be provided under a
nonqualified deferred compensation plan as that term is defined in Treas. Reg.
§1.409A-1 (and excludes, among other things, certain amounts not treated as
providing for the deferral of compensation pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), which provides for the exclusion of certain separation
payments which are less than $450,000, subject to certain other provisions and
restrictions).

 

10. Noncompetition

 

During the term of the Executive’s employment and for a period of 12 months
following the termination of his employment for any reason other than a
Termination Without Cause, the Executive shall not, directly or indirectly,
whether as an employee, consultant, partner, principal, agent, distributor,
representative, stockholder (except as a less than one percent stockholder of a
publicly traded company or a less than five percent stockholder of a privately
held company) or otherwise, engage, within the United States, Bermuda, or the
Cayman Islands, if such activities involve insurance or reinsurance of United
States based entities or risks   that are competitive with the financial
guaranty insurance business then being conducted by the Company and which,
during the period covered by the Executive’s employment, were conducted by the
Company,  by the Company. For as long as the above described restrictions on
competition apply, the Executive shall not hire any employee or former employee
of the Company or any present or former affiliate company of the Company nor
encourage any employee of the Company to leave the employ of

 

16

--------------------------------------------------------------------------------


 

the Company.   This section will not be in effect after the Executive’s
termination of employment, subject to the following:

 

(i)  The Company may, at its option, by notice to the Executive provided to the
Executive not later than 10 days after the termination of employment, agree to
continue to pay the Executive’s base salary for the period that ends at the
earlier of (A) the one year anniversary of the Executive’s termination or
resignation from employment for any reason or (B) the last date on which amounts
could be paid and satisfy the short-term deferral exception to treatment of such
payments as Deferred Compensation (as provided in Treas. Reg. §1.409A-1(b)(4)),
and the restrictions of this Section shall remain in effect during the period as
to which those payments are made.  The Company’s election to make the payments
under this paragraph (i) shall apply to not less than the entire period set
forth in the preceding sentence, except with the consent of the Executive.

 

(ii) If the Company elects to make payments in accordance with paragraph
(i) above, and such period ends earlier than one-year anniversary of the date of
termination, then the Company may, by notice to the Executive during the first
15 days of the taxable year following the taxable year in which the Executive’s
termination of employment occurs, elect to continue to make such payments for
the remainder of the period ending on the one-year anniversary of the
termination date, and the restrictions of this Section shall remain in effect
during the remainder of such one-year period.  The Company’s election to make
the payments under this paragraph (ii) shall apply to not less than the entire
period set forth in the preceding sentence, except with the consent of the
Executive.

 

17

--------------------------------------------------------------------------------

 

11. Confidential Information

 

The Executive covenants that he shall not, without the prior written consent of
the Chief Executive Officer use, or disclose to any person (other than an
employee of either of the Company, or other person to whom disclosure is
necessary to the performance by the Executive of his duties in the employ of the
Company) any confidential or proprietary information about the Company or their
business, unless and until such information has become known to the public
generally (other than as a result of unauthorized disclosure by the Executive).
The foregoing covenants by the Executive shall be without limitation as to time
and geographic applications.

 

12. Remedy for Violation of Noncompetition or Confidential Information
Provisions

 

Without intending to limit the remedies available to the Company for the breach
of any of the Executive’s covenants in Sections 10 and 11, the Executive
acknowledges and agrees that damages at law are an insufficient remedy for the
Company and that, accordingly, the Company shall be entitled to apply for and
obtain injunctive relief in any court of competent jurisdiction to restrain the
breach or threatened breach, or otherwise specifically enforce, any or all of
said covenants. The Parties acknowledge that each of the covenants contained in
Sections 10 and 11 is an essential element of this Agreement. If any covenant or
term of Section 10 or 11 or any portion thereof of this Section 12, is
determined to be invalid or unenforceable in any instance, such determination
shall not prevent the reassertion thereof with respect of any other breach or
violation. If, in any proceeding, a court (or other tribunal) refuses to enforce
the covenants contained in Section 11 or 12 or this Section 12 because such
covenants cover too extensive a geographic area or too long a period of time,
any such covenant shall be deemed amended to the

 

18

--------------------------------------------------------------------------------


 

extent (but only to the extent) required by law to permit its enforceability
hereunder.

 

Notwithstanding anything contained in this Agreement to the contrary, in the
event that the Executive’s employment is terminated without Cause (as defined in
Section 9(d)(i)) and the Court determines that the Executive has violated
Section 10 or 11 of this Agreement, then the Companies shall be entitled to
discontinue any payments or benefits that would otherwise be provided under
Section 9(d) and the Executive shall forfeit his rights to the same.

 

13. Withholding

 

Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive shall be subject
to withholding of such amounts relating to taxes as the Company may reasonably
determine they are required to withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in their sole discretion, accept other provision for payment of
taxes as required by law, provided they are satisfied that all requirements of
law affecting their responsibilities to withholding such taxes have been
satisfied.

 

14. Arbitration of All Disputes

 

Subject to the provisions of Section 14, any controversy or claim arising out of
or relating to this Agreement or the breach thereof shall be settled by
arbitration in the City of New York in accordance with American Arbitration
Association’s National Rules for Resolution of Employment Disputes.

 

19

--------------------------------------------------------------------------------


 

15. Entire Agreement

 

This Agreement as in effect as of the Amendment Effective Date contains the
entire agreement between the Parties concerning the subject matter hereof and
supercedes all prior agreements, undertakings, discussions, negotiations, and
undertakings, whether written or oral, between the Company and the Executive
with respect thereto, including, but not limited to, the version of this
Agreement entered into as of the Original Effective Date and as in effect
immediately prior to the Amendment Effective Date.

 

16. Assignability; Binding Nature

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs, and assigns. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive,
other than his rights to receive salary and bonuses hereunder which may be
transferred by will or operation of law subject to the limitations of this
Agreement. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that that assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations,
and duties of the Company as contained in this Agreement, either contractually
or as a matter of law.

 

20

--------------------------------------------------------------------------------


 

17. Amendment or Waiver

 

No provision in this Agreement may be amended or waived unless such amendment or
waiver is (1) agreed to in writing, and (2) the agreement is signed by the
Executive and by authorized officers. No waiver by any party hereto of any
breach by any other party of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.

 

18. Notices

 

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or sent
by certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below to such changed
address of which such party may subsequently by similar process give notice:

 

If to the Company:

 

Attention CEO

 

 

Assured Guaranty Ltd.

 

 

30 Woodbourne Ave

 

 

Hamilton, Bermuda

 

 

 

If to the Executive:

 

Mr. Michael J. Schozer

 

 

25 East 86th Street, Apt. 7A

 

 

New York, NY 10028

 

 

Tel:  212-369-2681

 

21

--------------------------------------------------------------------------------


 

19. Severability

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

20. Survivorship

 

The respective rights and obligations of the parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

21. References

 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his estate or other legal representative. All
statements of or references to dollar amounts in this Agreement shall mean
lawful money of the United States of America.

 

22. Governing-Law

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New York, without reference to the principles of conflict of
laws of any jurisdiction.

 

23. Headings

 

The headings of paragraphs contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.

 

22

--------------------------------------------------------------------------------


 

24. Counterparts

 

This Agreement may be executed in one or more counterparts.

 

IN WITNESS WHEREOF, the Executive has signed this Agreement on the date set
forth below and, on behalf of the Company, the undersigned officer of the
Company has executed this Agreement pursuant to the authority delegated to him
by resolutions of the Compensation Committee of the Board of Directors on
August 8, 2007.

 

 

Assured Guaranty Corp.

 

 

 

 

Date:            , 2008

By:

 

 

James Michener

 

Its General Counsel

 

 

 

 

Date:            , 2008

 

 

Michael J. Schozer

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A
Gross-Up Provisions

 

(a)  Anything in this Agreement to the contrary notwithstanding, except for
paragraph (b) below, in the event it shall be determined that the Executive
shall become entitled to payments and/or benefits provided by this Agreement or
any other amounts in the “nature of compensation” (whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company
or any affiliate, any person whose actions result in a change of ownership or
effective control of the Company covered by Section 280G of the Code or any
person affiliated with the Company or such person) as a result of such change in
ownership or effective control of the Company (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b)  Notwithstanding the provisions of paragraph (a) above, if it shall be
determined that the Executive would otherwise be entitled to the Gross-Up
Payment, but the value of all Payments do not exceed 310% of the Executive’s
“base amount,” within the meaning of Section 280G of the Code, then no Gross-Up
Payment shall be made to the Executive and the amounts payable under this
Agreement or any other amounts in the “nature of compensation” (whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement with
the Company) shall be reduced so that the value of all Payments, in the
aggregate, equals the Safe Harbor Amount.  The “Safe Harbor Amount” means 2.99
times the Executive’s “base amount,” within the meaning of Section 280G of the
Code.  The reduction in accordance with this paragraph (b) shall be made in the
following order:

 

(i)  First, by reducing the cash amounts of Payments (excluding coverage under a
hospitalization plan, major medical plan, dental plan, group-term life insurance
plan, accidental death and dismemberment plan (“welfare benefits”) that would
not constitute Deferred Compensation (with the Payments subject to such
reduction to be determined by the Company), to the extent necessary to decrease
the Payments to the Base Amount.

 

(ii)  Next, if after the reduction to zero of the amounts described in paragraph
(i) above, the remaining scheduled Payments are greater than the Base Amount,
then by reducing the cash amounts of Payments (excluding welfare benefits) that
constitute Deferred Compensation, with the reductions to be applied first to the
Payments scheduled for the latest distribution date, and then applied to
distributions scheduled for progressively earlier distribution dates, to the
extent necessary to decrease the Payments to the Base Amount.

 

As a result of uncertainty in the application of Section 280G of the Code at the
time of any initial determination by the Accounting Firm (as described in
paragraph (c) below), it is possible that Payments will have been paid or
distributed by the Company which should not be so paid or

 

24

--------------------------------------------------------------------------------


 

distributed (“Overpayment”) or that additional Payments which were not paid or
distributed by the Company could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the amount
due hereunder.  In the event that the Accounting Firm determines that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to the Executive which the Executive shall repay to the
Company promptly upon receiving notice of such Overpayment together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no amount shall be payable by the Executive to
the Company (or if paid by the Executive to the Company shall be returned to the
Executive) if and to the extent such payment would not reduce the amount which
is nondeductible under Section 280G of the Code or which is subject to taxation
under Section 4999 of the Code.  In the event that the Accounting Firm
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive together
with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

 

(c)  Subject to the provisions of paragraph (d) below, all determinations
required to be made under this Exhibit B, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment, or whether a
reduction in Payments is required under paragraph (b) above is required, and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company.  The
Accounting Firm shall be jointly selected by the Company and the Executive and
shall not, during the two years preceding the date of its selection, have acted
in any way on behalf of the Company or its affiliated companies.  If the Company
and the Executive cannot agree on the firm to serve as the Accounting Firm, then
the Company and the Executive shall each select a nationally recognized
accounting firm and those two firms shall jointly select a nationally recognized
accounting firm to serve as the Accounting Firm.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Exhibit B, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination.  If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Executive with a written opinion that
failure to report the Excise Tax on the Executive’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (a “Gross-Up Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to paragraph (d) below and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Gross-Up Underpayment that has
occurred and any such Gross-Up Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

 

(d)  The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such

 

25

--------------------------------------------------------------------------------


 

claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he or she gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

 

(i)                                   give the Company any information
reasonably requested by the Company relating to such claim,

 

(ii)                                take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(iii)                             cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(iv)                            permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses.

 

Without limitation on the foregoing provisions of this paragraph (d), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
the Executive shall not be required by the Company to agree to any extension of
the statute of limitations relating to the payment of taxes for the taxable year
of the Executive with respect to which such contested amount is claimed to be
due unless such extension is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(e)  If, after the receipt by the Executive of an amount advanced by the Company
pursuant to paragraph (d) above, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of paragraph (d) above) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by the Executive
of an amount

 

26

--------------------------------------------------------------------------------


 

advanced by the Company pursuant to paragraph (d) above, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

(f)  If, pursuant to regulations issued under Section 280G or 4999 of the Code,
the Company and the Executive were required to make a preliminary determination
of the amount of an excess parachute payment and thereafter a redetermination of
the Excise Tax is required under the applicable regulations, the parties shall
request the Accounting Firm to make such redetermination.  If as a result of
such redetermination an additional Gross-Up Payment is required, the amount
thereof shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm’s determination.  If the redetermination of the
Excise Tax results in a reduction of the Excise Tax, the Executive shall take
such steps as the Company may reasonably direct in order to obtain a refund of
the excess Excise Tax paid.  If the Company determines that any suit or
proceeding is necessary or advisable in order to obtain such refund, the
provisions of paragraph (d) above relating to the contesting of a claim shall
apply to the claim for such refund, including, without limitation, the
provisions concerning legal representation, cooperation by the Executive,
participation by the Company in the proceedings and indemnification by the
Company.  Upon receipt of any such refund, the Executive shall promptly pay the
amount of such refund to the Company.  If the amount of the income taxes
otherwise payable by the Executive in respect of the year in which the Executive
makes such payment to the Company is reduced as a result of such payment, the
Executive shall, no later than the filing of his income tax return in respect of
such year, pay the amount of such tax benefit to the Company.  In the event
there is a subsequent redetermination of the Executive’s income taxes resulting
in a reduction of such tax benefit, the Company shall, promptly after receipt of
notice of such reduction, pay to the Executive the amount of such reduction.  If
the Company objects to the calculation or recalculation of the tax benefit, as
described in the preceding two sentences, the Accounting Firm shall make the
final determination of the appropriate amount.  The Executive shall not be
obligated to pay to the Company the amount of any further tax benefits that may
be realized by him or her as a result of paying to the Company the amount of the
initial tax benefit.

 

27

--------------------------------------------------------------------------------
